Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, US 20170195549 A1 (Cao et al.) discloses method 300 can involve receiving tracking information indicative of movement of the target object relative to the movable object and/or imaging device, and step 340 can further involve modifying the one or more parameters based on the tracking information ( [0275]).
Moreover, the JP 5628293 B2 discloses a method for adjusting parameters using motion information in a video capture device is described. The motion information which shows a motion of a video capture device is judged with a video capture device. The motion vector is compared to the upper and lower limits. Based on the comparison, an aggressiveness level is determined. An aggressive level indicates a change in the white balance gain of a video capture device. To determine a new white balance gain of a video capture device  based on an aggressive level. 
 However, the prior art of record taken alone or in combination, fails to disclose or render obvious obtain a height of a camera device with respect to a reference position; and control, based on the height of the camera device, an execution frequency 

Regarding claims 2-5, are allowable because they are dependent on claim 1.

Regarding claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious obtain a height of the camera device with respect to a reference position; and control, based on the height of the camera device, an execution frequency for processing parameters used in a white balance adjustment of an image captured by the image sensor, in combination with all the limitations recited on claim 6.

Regarding claims 7-14, are allowable because they are dependent on claim 6.

Regarding claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious “based on the height of the camera device, an execution frequency for processing parameters used in a white balance adjustment parameter of an image captured by the camera device”, in combination with all the limitations recited on claim 15.

Regarding claims 16-20, are allowable because they are dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697